Exhibit 10.1

 

FORM OF AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

 

This Agreement (the “Amendment”) is entered into between Flow International
Corporation (the “Company”), and the undersigned as of September 13, 2005 and
amends the Registration Rights Agreement (the “Agreement”) made and entered into
as of February 21, 2005, by and among the Company and the investors signatory
thereto (each an “Investor” and collectively, the “Investors”). Capitalized
terms not specifically defined herein .shall have the same meaning as in the
Agreement.

 

1. The undersigned are “Investors.” The Investors continue to hold the
Registrable Securities acquired pursuant to the Purchase Agreement.

 

2. Pursuant to Section 6(f) of the Agreement, the Company and the undersigned
agree to amend the definition of the term “Effectiveness Date” as used in the
Agreement to substitute 210th_ for “180th” as used in that definition, so that
the term “Effectiveness Date” shall read as follows:

 

“Effectiveness Date” means (a) with respect to the initial Registration
Statement required to be filed under Section 2(a), the earlier of: (a)(i) the
210th calendar day following the Closing Date, and (ii) the fifth Trading Day
following the date on which the Company is notified by the Commission that the
initial Registration Statement will not be reviewed or is no longer subject to
further review and comments, and (b) with respect to any additional Registration
Statements that may be required pursuant to Section 2(b), the earlier of (i) the
210th calendar day following (x) if such Registration Statement is required
because the Commission shall have notified the Company in writing that certain
Registrable Securities were not eligible for inclusion on a previously filed
Registration Statement, the date or time on which the Commission shall indicate
as being the first date or time that such Registrable Securities may then be
included in a Registration Statement, or (y) if such Registration Statement is
required for a reason other than as described in (x) above, the date on which
the Company first knows, or reasonably should have known, that such additional
Registration Statement(s) is required, and (ii) the fifth Trading Day following
the date on which the Company is notified by the Commission that such additional
Registration Statement will not be reviewed or is no longer subject to further
review and comments.

 

3. Except as expressly provided for in this Amendment, the Agreement will remain
unchanged and in full force and effect. The term “Agreement”, as used in the
Agreement and all other instruments and agreements executed thereunder, shall
for all purposes refer to the Agreement as amended by this Amendment.

 

4.

This form of Amendment is one of several identical forms of Amendment, the
others to be executed by other Investors. This Amendment and the other identical
forms of Amendment shall become effective when Amendments given by Holders of no
less than a majority in



--------------------------------------------------------------------------------

 

interest of the outstanding Registrable Securities shall be delivered to and
signed by the Company.

 

Flow International Corporation

:

Its ______________

 

            Total Shares    

Name of Investors

         

Number of Registrable Shares Held

(Equal to number of shares and warrants purchased under Purchase Agreement)

By:                  

Its ______________

           